UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4421


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GONZALES MARCH, a/k/a Gun, a/k/a Gon,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00590-CMC-6)


Submitted:   July 29, 2010                 Decided:   August 20, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.  James Chris Leventis, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Mark C. Moore, Stanley Duane
Ragsdale, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gonzales March appeals his conviction and 144 month

sentence for conspiracy to distribute and possess with intent to

distribute      cocaine       and    marijuana,     in   violation      of   21   U.S.C.

§ 841 (2006) (Count 1) and the use of a telephone to facilitate

a drug conspiracy, in violation of 21 U.S.C. § 843(b) (2006)

(Count 35).       Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), contending that there

are no meritorious issues on appeal, but questioning whether

March’s appeal is barred by his plea waiver, and whether March’s

sentence   is    reasonable.           March    has     filed   an    informal    brief,

questioning the validity of his guilty plea and the district

court’s    application         of    the   career     offender       enhancement,      and

asserting that his original attorney was ineffective in failing

to   request     an    exception      to   March’s       plea   waiver    due     to   the

pendency of the Supreme Court’s decision in Chambers v. United

States,    129    S.    Ct.    687    (2009),     and    his    later    attorney      was

ineffective in advising March to withdraw his objection to the

application of the career offender enhancement, in light of our

subsequent decision in United States v. Rivers, 595 F.3d 558

(4th Cir. 2010).          The Government declined to file a brief.                      We

affirm.

            Because March did not move in the district court to

withdraw his guilty plea, we review March’s Rule 11 hearing for

                                            2
plain error.      United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).     “To establish plain error, [March] must show that

an error occurred, that the error was plain, and that the error

affected his substantial rights.”                   United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                    Even if March satisfies

these requirements, “correction of the error remains within the

court’s discretion, which [the court] should not exercise unless

the error seriously affects the fairness, integrity[,] or public

reputation of judicial proceedings.”                      Id. (internal quotation

marks and citation omitted).              After reviewing the record, we

find that the district court complied with the mandates of Fed

R. Crim. P. 11; therefore, March’s guilty plea was knowingly and

voluntarily made.

           Additionally,         both   March       and    his   counsel      challenge

whether March’s appeal is barred by the plea waiver contained in

March’s plea agreement.           Where the government seeks to enforce

an appeal waiver and the appellant does not contend that the

government is in breach of its plea agreement, a waiver will be

enforced   if   the     record    shows       the    waiver      is   valid    and   the

challenged issue falls within the scope of the waiver.                           United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                      However, if

the government declines to file a motion or brief raising the

waiver   issue,    we    will     perform      the    required        Anders    review.

United States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).

                                          3
Because the Government declined to raise the issue of the appeal

waiver, we will perform the required Anders review, and need not

consider the validity of March’s appeal waiver.

              Next,      March’s   counsel       questions    whether    March’s      144

month sentence is substantively reasonable.                         Additionally, in

his pro se brief, March contends that, because failure to stop

for a blue light is not a crime of violence, the district court

committed         procedural   error    in       applying     the    career    offender

enhancement.

              “Regardless of whether the sentence imposed is inside

or    outside      the   [g]uidelines     range,      the    appellate      court    must

review      the     sentence   under    an       abuse-of-discretion        standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                       Appellate courts

are charged with reviewing sentences for both procedural and

substantive reasonableness.            Id.

              In     determining     procedural       reasonableness,         we    first

assess      whether      the   district      court     properly      calculated       the

defendant’s advisory guidelines range.                  Gall, 552 U.S. at 49-50.

We then determine whether the district court failed to consider

the    18    U.S.C.      § 3553(a)     (2006)       factors    and    any     arguments

presented by the parties, treated the guidelines as mandatory,

selected     a     sentence    based    on       “clearly    erroneous      facts,”    or

failed to sufficiently explain the selected sentence.                              Id. at

51; United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

                                             4
Finally,      we        review    the   substantive       reasonableness       of    the

sentence,        “taking         into      account     the      ‘totality      of    the

circumstances, including the extent of any variance from the

[g]uidelines range.’”               Pauley, 511 F.3d at 473 (quoting Gall,

552 U.S. at 51).

              Generally,          unpreserved        errors     in    sentencing     are

reviewed for plain error.                  See Fed. R. Crim. P. 52(b); United

States   v.      Olano,     507     U.S.     725,   731-32    (1993).       However,   a

defendant may waive appellate review of sentencing error if he

raises and then knowingly withdraws an objection to the error

before the district court.                  See United States v. Horsfall, 552

F.3d   1275,       1283     (11th    Cir.     2008)    (finding      that   defendant’s

withdrawal         of     objection     to     sentence       enhancement     precluded

appellate review of enhancement); United States v. Rodriguez,

311 F.3d 435, 437 (1st Cir. 2002) (“[A] party who identifies an

issue,     and      then     explicitly       withdraws       it,     has   waived   the

issue.”).        See also United States v. Chapman, 209 F. App’x 253,

268 n.4 (4th Cir. 2006) (No. 04-5010) (noting that “withdrawal

of [an] objection amounts to a waiver of any complaint . . . ,

precluding us from considering the issue even under plain error

review”) (argued but unpublished).                     An appellant is precluded

from challenging a waived issue on appeal.                          See Rodriguez, 311

F.3d at 437.            Such a waiver is distinguishable “from a situation

in which a party fails to make a timely assertion of a right –

                                               5
what courts typically call a ‘forfeiture,’” id. (quoting Olano,

507 U.S. at 733), which, as noted above, may be reviewed on

appeal for plain error.         See Olano, 507 U.S. at 733-34.

            Here,   the       record   reflects     that     March   initially

objected to the probation officer’s finding that he qualified as

a career offender, contending that his conviction for failure to

stop for a blue light, in violation of South Carolina Code § 56-

5-750 (2006), was not a crime of violence.                 During sentencing,

in exchange for the Government’s agreement to withdraw its 21

U.S.C. § 851 (2006) information, March withdrew his motion for

downward    departure     and    objection    to   the   application   of   the

career offender enhancement.           Therefore, it is clear that March

has waived this issue, and we are precluded from considering it

on appeal.     Reviewing the remainder of March’s sentence, we find

that it is both procedurally and substantively reasonable.

            In his pro se informal supplemental brief, March also

asserts    that   the   two     attorneys    who   represented   him   in   the

district court each were ineffective.                Claims of ineffective

assistance of counsel generally are not cognizable on direct

appeal.     See United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).     Rather, to allow for adequate development of the record,

a defendant must ordinarily bring his claim in a 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.               See id.; United States v.

Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                 An exception to this

                                        6
general    rule    exists    when    the    record    conclusively           establishes

ineffective assistance.             United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999); King, 119 F.3d at 295.                            Because the

record does not conclusively establish ineffectiveness of either

attorney    who    represented      March,     we    decline      to   consider       this

claim on direct appeal.

            In     accordance       with   Anders,         we   have       reviewed    the

entirety of the record and find no meritorious issues on appeal.

Accordingly, we affirm the judgment of the district court.                            This

court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.      If    the    client    requests         that   a    petition   be

filed,    but     counsel    believes      that     such    a    petition      would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on the client.                    We dispense with oral

argument because the facts and legal contentions are adequately

expressed in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                           7